DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,413,674 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to an injection device including a dosing member, an injection sleeve, a container for injection fluid, a dosing piston and a latching unit including a latching element and counter-latching element. The latching element is located on a latching part located on the device in a rotationally fixed manner and displaceable within the device such that the dosage of the device can be controlled. The closest prior art is Burren et al. (US 2009/0048561  A1). Burren teaches an injection device  having a housing, dosing member, an injection sleeve and a latching unit. However, Burren does not teach a latching part connected with either an entrainer or injection sleeve and is rotationally fixed and displaceable relative to the entrainer or injection sleeve to control. Therefore, by reciting, in combination with the other structural elements, the specific location and movement of the latching part in relation to the other structures of the device, the present invention overcomes the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783